768 So. 2d 1217 (2000)
John W. ZAMECNIK and Gwendolyn Zamecnik, Appellants,
v.
PALM BEACH COUNTY, a political subdivision of the State of Florida, Margaret P. Craigmiles, Arnold Stewart and Patricia Ann Stewart, his wife, Fidelity Federal Savings Bank of Florida, and Huntington Home Mortgage Company, Appellees.
No. 4D00-124.
District Court of Appeal of Florida, Fourth District.
October 4, 2000.
*1218 John L. Bryan, Jr., and Kevin M. Wagner of Scott, Harris, Bryan, Barra & Jorgensen, Palm Beach Gardens, for Appellants.
Daniel S. Rosenbaum and Danielle K. Brewer of Becker & Poliakoff, P.A., West Palm Beach, for Appellee-Palm Beach County.
PER CURIAM.
We affirm the trial court's order of taking in favor of appellees, and its finding that the taking is for a public purpose and is reasonably necessary. See State ex rel. Ervin v. Cotney, 104 So. 2d 346 (Fla.1958); Hanna v. Sunrise Recreation, Inc., 94 So. 2d 597 (Fla.1957).
POLEN, KLEIN and GROSS, JJ., concur.